R?BEYY      GICNERAL
                                XAS




Honorable Larry Miller           Opinion No. M-459
County Attorney
Hunt County Courthouse           Re : Whether security for the
Greenville, Texas                     probable cost of an estate
                                      proceeding must be given by
                                      the personal representative
                                      of that estate at the time
Dear Mr. Miller:                      of filing, and related question.
You have requested our opinion as to the following question:

   "Must the personal representative of an estate,
   when such person files an application, complaint,
   or opposition in relation to the estate, give to the
   County Clerk of Hunt County, security for the probable
   cost of such proceedings at the time the County Clerk
   files same? If not, when are such costs payable?"
Texas Probate Code, Sec. 12, relating to Costs and Security
Therefor, reads a8 follows:
    ' (a) Applicability of Laws Regulating Costs. The
    provisions of law regulating costs In ordinary civil
    cases shall apply to all matters in probate when not
    expressly provided for in this code.
    ' fb) Security for Costs Required, When. When any
    person other than the personal representative of an
    estate files an application, complaint, or opposition
    in relation to the estate, he may be required by the.
    clerk to give security for the probable cost of such
    proceeding before filing the same; or any one interested
    in the estate, or any officer of the court may,at any
    time before the trial of such application, complaint,
    or opposition, obtain from the court, upon written motion,
    an order requiring such party to glve security for the
    probable costs of such proceeding. The rules governing
    civil suits in the county court respecting this subject
    shall control in such cases." (Emphasis added.)
Inasmuch as the security for cost provisions of Section 12(b),
supra, apply only to filings by persons other than the personal

                           - 2278-
Hon. Larry Miller, page 2 (M-459)


representative, the answer to your question must be found in Sec-
tion 12(a), supra.
These "provisions of law regulating costs In ordinary civil
cases" are found in Article 3930 (b), Vernon's Civil Statutes,
and probate costs are specifically covered by Section 1, B(l)(a)
thereof, as follows:
    "(a) For each original cause or action in a Probate Court,
    a fee to be due and payable and to be paid by the party
    or parties starting or initiating said cause or estate
    action, or with the permission of the court, payable at
    the time of qualifying of the legal or personal represent-
    ative of such cause or estate action, or when a Veterans'
    Administration Chief Attorney is attorney of record In a
    cause, payable when the legal or personal representative
    of such cause or estate action receives funds with which
    to make such payment, for such services for the period of
    time as shown, and which fee excludes the Items listed in
    Paragraphs A, B(l)(b), B(l)(d), C. D and E of this Section
    1:
          (i) For probating will with independent executor;
    for administration with will attached, for administration
    of an estate, for guardianship or receivership of an estate,
    for muniment of title, a fee for one year from the start-
    ing or initiating such cause of action: a fee of ....$25.00
         (ii)   For community survivors:    a total fee of..$20.00
        (Iii)   For small estates:     a total fee of .......$ 5.00
                or affidavits of heirship, including filing of
    affid%t    after approval by Judge, In Small Estates Records
               F
    in the Reiorderls Office: a total fee of ............$ 7.50
          (v) For mentally ill: Total costs for all services
    listed In Article 5547-13, Article 5547-14 and Article
    5547-15, Vernon's Civil Statutes of Texas, shall be in
    the amount of ........................................$40.00."
While the statute does not expressly state when the fee must be
paid and Is therefore subject to construction, it is the opinion
of this office that it was the legislative intent that the time
of fee payments relate to the "starting or initiating (of) said
cause or estate action." Thus, Subparagraph (a) of Article 3930
(bLtabove quoted, was intended to, and does, provide for the pay-
      by the personal representative, of the costs specified at
the iime of filing, unless by permisslon of the court, the time
for payment is extended to the time of qualifying, or when a

                              -2279-
Hon. Larry Miller, page 3 (M-459)


Veterans' Administration Chief Attorney is attorney of record in
a cause and it thus la payable when the representative receives
funds with which to make the payments. Therefore, even though
the personal representative of an estate Is not required to give
security for costs, he is, sub.iectto the extensions above men-
tioned, required to pay the specified costs at the time of
filing.
                             SUMMARY
         Even though the personal representative of an
         estate is not required to give security for costs,
         he is required to pay the specified costs con-
         tained in Section 1; B(l)(a) of Article 3930 (b),
         V.C.S., at the time of filing a proceeding in pro-
         bate.




                                       General of Texas
Prepared by-~JamesH. Quick
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Bill Craig
Louis Neumann
Roland Allen
Jack Goodman
MEADE F, GRIFFIN
Staff Legal Assistant
HAWTHORNE PHILLIPS
Executive Assistant
NOLA WHITE
First Assistant



                             -2280-